PER CURIAM.
Appellant was convicted of the murder of one Con Sullivan, and appeals. A number of questions are raised by the assignments of error, but, in the view we *269take of the case, we need consider but one. It is urged that the testimony is insufficient to support the verdict of guilty. A careful consideration of the record compels us to hold that this assignment is well taken. Much of the testimony is hearsay. It was received without objection. Being in the record, it no doubt served to mislead the jury. We do not conceive that a statement of the testimony will serve any useful purpose. There not being sufficient competent evidence of guilt to sustain the verdict, the judgment entered thereon is reversed, and the defendant ordered discharged from custody.
DOAN, J., concurs in the result. LEWIS, J., not sitting.